Exhibit 10.4

 

IMPAC MORTGAGE HOLDINGS, INC.

 

GUARANTY

 

This Guaranty, dated as of April 1, 2008, is executed by Impac Mortgage
Holdings, Inc., a Maryland corporation (“Guarantor”), in favor of William S.
Ashmore (“Executive”).

 

A.                                   Impac Funding Corporation, a California
corporation (“Obligor”), concurrently herewith has entered into an Employment
Agreement with Obligor dated even date herewith (the “Contract”). Guarantor is
the parent corporation of Obligor and will receive direct and indirect benefits
from the performance of the Contract.

 

B.                                     Executive’s willingness to enter into the
Contract is subject to receipt by it of this Guaranty duly executed by
Guarantor.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with Executive as follows:

 

1.                                    Guaranty.

 

(a)                                  Guarantor unconditionally guarantees and
promises to pay to Executive, or order, at Executive’s address set forth in
Section 4(a) hereof, on demand after the default by Obligor, in lawful money of
the United States, any and all Obligations (as hereinafter defined) consisting
of payments due to Executive. For purposes of this Guaranty the term
“Obligations” shall mean and include all payments owed by Obligor to Executive
of every kind and description, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising pursuant to the terms of
Section 2.3, 2.4, 3.1(a), 3.1(b), 3.1(c), or 3.2 of the Contract (as such
Obligations may become due subject to the provisions of the Contract, including
all notice requirements and cure provisions), including all interest, late fees,
charges, expenses, attorneys’ fees and other professionals’ fees chargeable to
Obligor or payable by Obligor thereunder and any costs of collection hereunder,
including attorneys’ and other professionals’ fees.

 

(b)                                 This Guaranty is absolute, unconditional,
continuing and irrevocable and constitutes an independent guaranty of payment
and not of collectibility (provided that it is subject to Obligor defaulting on
any of the Obligations), and is in no way conditioned on or contingent upon any
attempt to enforce in whole or in part any of Obligor’s Obligations to
Executive, the existence or continuance of Obligor as a legal entity, the
consolidation or merger of Obligor with or into any other entity, the sale,
lease or disposition by Obligor of all or substantially all of its assets to any
other entity, or the bankruptcy or insolvency of Obligor, the admission by
Obligor of its inability to pay its debts as they mature, or the making by
Obligor of a general assignment for the benefit of, or entering into a
composition or arrangement with, creditors. If Obligor or any permitted assignee
or successor of Obligor shall fail to pay or perform any Obligations to
Executive which are subject to this Guaranty as and when they are due, Guarantor
shall forthwith pay to Executive all such liabilities or obligations in
immediately available funds. Each failure by Obligor to pay or perform any such
liabilities or obligations shall give rise to a separate cause of action, and
separate suits may be brought hereunder as each cause of action arises.

 

(c)                                Executive, may (subject to the provisions of
the Contract) at any time and from time to time, without the consent of or
notice to Guarantor, except such notice as may be required by applicable statute
which cannot be waived, without incurring responsibility to Guarantor, and
without impairing or releasing the obligations of Guarantor hereunder,
(i) change the manner, place and terms of payment or change or extend the time
of payment of, renew, or alter any Obligation hereby guaranteed, or in any
manner modify, amend or supplement the terms of the Contract or any documents,
instruments or agreements executed in connection therewith, (ii) exercise or
refrain from exercising any rights against

 

1

--------------------------------------------------------------------------------


 

Obligor or others (including Guarantor) or otherwise act or refrain from acting,
(iii) settle or compromise any Obligations hereby guaranteed and/or any
obligations and liabilities (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any obligations and liabilities which
may be due to Executive or others, (iv) sell, exchange, release, surrender,
realize upon or otherwise deal with in any manner or in any order any property
pledged or mortgaged by anyone to secure or in any manner securing the
Obligations hereby guaranteed, (v) take and hold security or additional security
for any or all of the obligations or liabilities covered by this Guaranty, and
(vi) assign its rights and interests under this Guaranty, in whole or in part.

 

(d)                                    This is a continuing Guaranty for which
Guarantor receives continuing consideration and all obligations to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon and this Guaranty is therefore irrevocable
without the prior written consent of Executive.

 

(e)                                     Guarantor may bring action to enforce
Executive’s obligations under the Contract if (i) any proceeding is brought
against Guarantor to seek enforcement of this Guaranty or (ii) Guarantor makes
any payment to Executive pursuant to this Guaranty.

 

2.                                     Representations and Warranties. Guarantor
represents and warrants to Executive that

 

(a) Guarantor is a corporation duly organized, validly, existing and in good
standing under the laws of its jurisdiction of incorporation or formation;
(b) the execution, delivery and performance by Guarantor of this Guaranty are
within the power of Guarantor and have been duly authorized by all necessary
actions on the part of Guarantor; (c) this Guaranty has been duly executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor, enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally.

 

3.                                     Waivers.

 

(a)                                     Guarantor, to the extent permitted under
applicable law, hereby waives any right to require Executive to (i) proceed
against Obligor or any other guarantor of Obligor’s obligations under the
Contract, (ii) proceed against or exhaust any security received from Obligor or
any other guarantor of Obligor’s Obligations under the Contract, or (iii) pursue
any other right or remedy in the Executive’s power whatsoever.

 

(b)                                    Guarantor further waives, to the extent
permitted by applicable law, (i) any defense resulting from the absence,
impairment or loss of any right of reimbursement, subrogation, contribution or
other right or remedy of Guarantor against Obligor, any other guarantor of the
Obligations or any security; (ii) any defense which results from any disability
of Obligor or the lack of validity or enforceability of the Contract; (iii) any
right to exoneration of sureties which would otherwise be applicable; (iv) any
right of subrogation or reimbursement and, if there are any other guarantors of
the Obligations, any right of contribution, and right to enforce any remedy
which Executive now has or may hereafter have against Obligor, and any benefit
of, and any right to participate in, any security now or hereafter received by
Executive; (v) all presentments, demands for performance, notices of
non-performance, notices delivered under the Contract, protests, notice of
dishonor, and notices of acceptance of this Guaranty and of the existence,
creation or incurring of new or additional Obligations and notices of any public
or private foreclosure sale; (vi) any appraisement, valuation, stay, extension,
moratorium redemption or similar law or similar rights for marshalling; and
(vii) any right to be informed by Executive of the financial condition of
Obligor or any other guarantor of the Obligations or any change therein or any
other circumstances bearing upon the risk of nonpayment or nonperformance of the
Obligations. Guarantor has the ability to and assumes the responsibility for
keeping informed of the financial condition of Obligor and any other guarantors
of the Obligations and of other circumstances affecting such nonpayment and
nonperformance risks.

 

2

--------------------------------------------------------------------------------


 

4.                                    Miscellaneous.

 

(a)                                  Notices. All notices hereunder must be in
writing and shall be sufficiently given for all purposes hereunder if properly
addressed and delivered personally by documented overnight delivery service, by
certified or registered mail, return receipt requested, or by facsimile or other
electronic transmission service at the address or facsimile number, as the case
may be, set forth below. Any notice given personally or by documented overnight
delivery service is effective upon receipt. Any notice given by registered mail
is effective upon receipt, to the extent such receipt is confirmed by return
receipt. Any notice given by facsimile transmission is effective upon receipt,
to the extent that receipt is confirmed, either verbally or in writing by the
recipient. Any notice which is refused, unclaimed or undeliverable because of an
act or omission of the party to be notified, if such notice was correctly
addressed to the party to be notified, shall be deemed communicated as of the
first date that said notice was refused, unclaimed or deemed undeliverable by
the postal authorities, or overnight delivery service.

 

Executive:

 

Guarantor:

 

 

 

 

William S. Ashmore

 

Impac Mortgage Holdings, Inc.

 

 

 

19500 Jamboree Rd.

 

 

 

Irvine, California 92612

 

 

Telephone: (949) 475-3600

 

 

Facsimile: (949) 475-3969

 

 

Attention: Ronald Morrison, Esq., General

 

 

Counsel

 

 

 

 

 

With a copy to:

 

 

 

 

 

Ernest W. Klatte, III, Esq.

 

 

Rutan & Tucker, LLP

 

 

611 Anton Blvd., 14th Floor

 

 

Costa Mesa, California 92626

 

 

Telephone: (714) 641-5100

 

 

Facsimile: (714) 546-9035

 

(b)                                    Nonwaiver. No failure or delay on
Executive’s part in exercising any right hereunder shall operate as a waiver
thereof or of any other right nor shall any single or partial exercise of any
such right preclude any other further exercise thereof or of any other right.

 

(c)                                     Amendments and Waivers. This Guaranty
may not be amended, modified, superseded, canceled, or any terms waived, except
by written instrument signed by both parties, or in the case of waiver, by the
party to be charged.

 

(d)                                    Assignments. This Guaranty shall be
binding upon and inure to the benefit of Executive and Guarantor and their
respective successors and assigns; provided, however, that without the prior
written consent of Executive, Guarantor may not assign its rights and
obligations hereunder.

 

(e)                                     Cumulative Rights, etc. The rights,
powers and remedies of Executive under this Guaranty shall be in addition to all
rights, powers and remedies given to Executive by virtue of any applicable law,
rule or regulation, the Contract or any other agreement, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Executive’s rights hereunder.

 

3

--------------------------------------------------------------------------------


 

(f)                                       Partial Invalidity. The provisions of
this Guaranty are severable and if any one or more provisions is determined to
be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.

 

(g)                                    Governing Law. This Guaranty is and shall
be governed and construed in accordance with the laws of the State of
California, regardless of any laws on choice of law or conflicts of law of any
jurisdiction.

 

(h)                                    Arbitration. To the fullest extent
allowed by law, any controversy, claim or dispute between Executive and
Guarantor (or any of its stockholders, directors, officers, employees,
affiliates, agents, successors or assigns) relating to or arising out of this
Guaranty will be submitted to final and binding arbitration in Orange County,
California for determination in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes,
as the exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law. The arbitrator shall issue a written decision, and
shall have full authority to award all remedies which would be available in
court. The arbitrator shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California.
Guarantor shall pay the arbitrator’s fees and any AAA administrative expenses.
In the event Executive files a claim to collect unpaid payments or benefits
payable under Section 2.4 of the Contract, the prevailing party shall be awarded
reasonable attorneys fees and costs. Any judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. BY
AGREEING TO THIS MUTUAL AND BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND
GUARANTOR GIVE UP ALL RIGHTS TO TRIAL BY JURY. This arbitration policy is to be
construed as broadly as is permissible under relevant law. EXECUTIVE AND
GUARANTOR HAVE READ THIS SECTION 4(h) AND IRREVOCABLY AGREE TO ARBITRATE ANY
DISPUTE IDENTIFIED ABOVE.

 

Executive’s Initials

   /s/ WSA

 

Guarantor’s Initials

   /s/ RM

 

(i)                                     Entire Agreement. This Guaranty contains
the entire agreement of the parties relating to the subject matter hereof, and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Guaranty that are not set forth otherwise
herein. This Guaranty supersedes any and all prior agreements, written or oral,
with Guarantor relating to guaranteeing obligations under the Contract and any
other subject matter of this Guaranty. Any such prior agreements are hereby
terminated and of no further effect. The parties hereto agree that in no event
shall an oral modification of this Agreement be enforceable or valid.

 

(j)                                     Counterparts, Facsimile Signatures. This
Guaranty may be executed in any number of counterparts, each of which shall be
deemed an original for all purposes. This Guaranty may be executed by a party’s
signature transmitted by facsimile (“fax”), and copies of this Guaranty executed
and delivered by means of faxed signatures shall have the same force and effect
as copies hereof executed and delivered with original signatures. All parties
hereto may rely upon faxed signatures as if such signatures were originals. Any
party executing and delivering this Guaranty by fax shall promptly thereafter
deliver a counterpart signature page of this Guaranty containing said party’s
original signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Guaranty as if it were an original signature page.

 

(k)                                  Rules of Construction. This Guaranty has
been negotiated by the parties and is to be interpreted according to its fair
meaning as if the parties had prepared it together and not strictly for or
against any party. References in this Guaranty to “Sections” refer to Sections
of this Guaranty, unless the context expressly indicates otherwise. References
to “provisions” of this Guaranty refer to the terms, conditions, restrictions
and promises contained in this Guaranty. References in this Guaranty to laws and
regulations refer to such laws and regulations as in effect on this date and to
the corresponding provisions, if any, of any successor law or regulation. At
each place in this Guaranty where the context so requires,

 

4

--------------------------------------------------------------------------------


 

the masculine, feminine or neuter gender includes the others and the singular or
plural number includes the other. Forms of the verb “including” mean “including
without limitation” unless the context expressly indicates otherwise. “Or” is
inclusive and includes “and” unless the context expressly indicates otherwise.
The introductory headings at the beginning of Sections of this Guaranty are
solely for the convenience of the parties and do not affect any provision of
this Guaranty.

 

(1)                                No Employment With Guarantor. Executive
understands and agrees that he is an employee of Obligor pursuant to the
Contract. Executive further understands and agrees that neither this Guaranty
nor any obligations performed hereunder shall change any employee status that
Executive may have with Guarantor.

 

IN WITNESS WHEREOF, Executive and Guarantor have executed this Guaranty as of
the day and year first above written.

 

 

 

GUARANTOR

 

 

 

Impac Mortgage Holdings, Inc.

 

 

 

 

 

By:

/s/ Ron Morrison

 

Name:

Ron Morrison

 

Title:

Executive Vice President and General

 

 

Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ William S. Ashmore

 

William S. Ashmore

 

5

--------------------------------------------------------------------------------